DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7, 12-13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. US 2019/0149713 hereinafter referred to as Blanquart in view of Miura et al. US 2006/0052710 hereinafter referred to as Miura.
In regards to claim 1, Blanquart teaches:
“A system comprising: an emitter for emitting pulses of electromagnetic radiation”
Blanquart paragraph [0034] teaches an emitter is a device that is capable of generating and emitting electromagnetic pulses.  Various embodiments of emitters may be configured to emit pulses and have very specific frequencies or ranges of frequencies from within the entire electromagnetic spectrum.
“wherein the emitter comprises a plurality of independent electromagnetic sources comprising”

“a visible source for emitting a visible wavelength of electromagnetic radiation”
Blanquart paragraph [0039] teaches several possible checkerboard embodiments involve strobing each frame with one of three available monochromatic red, green and blue sources.
“an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the pixel array comprises a plurality of pixels each configurable as a short exposure pixel or a long exposure pixel”
Blanquart Figure 1 and paragraph [0039] teaches the most basic embodiment may configure half of the pixels to be short exposures on green frames and the other half may be configured as long exposures in the same way for every green frame.  Claim 12 further explicitly claims illuminating the environment with pulsed electromagnetic radiation;  sensing a plurality of differing exposures of reflected electromagnetic radiation with said pixel array.
“a controller comprising a processor in electrical communication with the image sensor and the emitter”
Blanquart Figure 25 and paragraph [0092] teaches processor 102 within computing device 100.
	Blanquart does not explicitly teach:
“a first fluorescence source for emitting electromagnetic radiation [having a wavelength in a first IR band]; and a second fluorescence source for emitting electromagnetic radiation [having a wavelength in a second IR band]”
Miura teaches in paragraph [0102] a laser source (excitation light illumination unit) 127 that emits first excitation light EX1 and second excitation light EX2.  It may be noted that the Examiner may interpret independent to mean that each may be controlled of its own accord and does not necessarily have anything to do with the structure of the sources.  Therefore the ability to produce a first excitation light at a separate time from a second excitation light means that the lights may be considered independently controlled, i.e. independent.  The Examiner interprets that “first” and “second” are merely labels and that the laser source 127 functions as both the first and second sources because as disclosed it performs the functions of first and second sources.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Blanquart in view of Miura to include the features of “a first fluorescence source for emitting electromagnetic radiation [having a wavelength in a first IR band]; and a second fluorescence source for emitting electromagnetic radiation [having a wavelength in a second IR band]” to provide an endoscope apparatus capable of easily observing an examination region and a fluorescence detection method using an endoscope apparatus (Miura paragraph [0014]).
Blanquart/Miura further teach:
“[electromagnetic radiation] having a wavelength from about 770 nm to about 790 nm; [electromagnetic radiation] having a wavelength from about 795 nm to about 815 nm”

Miura explicitly teaches two excitation ranges in the IR spectrum in Figures 3A-C.  Figures 13, 15 inter alia, extend the teaching to generic ranges such as EX and FL for excitation bands and fluorescence bands respectively.  From the teachings of Miura it is clear that the specific ranges are known to be within the IR spectrum and most importantly, matching the filter wavelength range with the excitation wavelength.  It is noted that Applicant’s claims require emitter wavelength ranges equivalent to the filter wavelength ranges.
Furthermore, Miura discloses that the excitation/fluorescence wavelengths are dependent on the reagent used.  Miura teaches various reagents in paragraph [0085].  It would be a routine implementation to adjust the emitting and filtering ranges based on the specific reagents used as new reagents are developed or increase in popularity.  
Most notably, the small differences in wavelength ranges do not produce any unpredictable results.  The merely result in the same result of filtering out the excitation wavelength needed to produce the fluorescence of the reagent.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Blanquart/Miura further teach:
“[a controller] for synchronizing operations of the image sensor and the emitter to generate a video output, wherein the controller causes the emitter to actuate the visible source, the first fluorescence source, and the second fluorescence source in variable patterns based on a desired video output”
This limitation appears to be nothing more than outputting an image based on the sources.  Miura teaches in paragraph [0092], inter alia, the images of the lesion C corresponding to the B, G, and R spectral-band light are recombined and are displayed on the monitor 70 as a color image of the lesion C. The images of the first fluorescence FL1 and the second fluorescence FL2 are superimposed on the color image of the lesion C, as illustrated in FIG. 4. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Blanquart in view of Miura to include the features of “[a controller] for synchronizing operations of the image sensor and the emitter to generate a video output, wherein the controller causes the emitter to actuate the visible source, the first fluorescence source, and the second fluorescence source in variable patterns based on a desired video output” to provide an endoscope apparatus capable of easily observing an examination region and a fluorescence detection method using an endoscope apparatus (Miura paragraph [0014]).
In regards to claim 2, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“wherein the pixel array comprises a plurality of short exposure pixels and a plurality of long exposure pixels arranged in a checkerboard pattern such that a short exposure pixel is located adjacent to a long exposure pixel”
Blanquart Figure 1 subscripts L and S refer to long and short exposure times.
In regards to claim 7, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“wherein the pixel array is disposed on a first substrate of the image sensor and supporting circuitry for the pixel array is disposed remotely on a second substrate of the image sensor”
Blanquart Figure 27A-B and paragraph [0101] teaches substrates 3002 and 3006 used for the claimed purposes.
In regards to claim 12, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”
Blanquart Figure 14 and paragraph [0062] teach modulation of red, green and blue light within the same luminance frame.
In regards to claim 13, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”
Blanquart Figure 14 and paragraph [0062] teach modulation of red, green and blue light within the same luminance frame.

In regards to claim 24, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“further comprising a first filter that filters electromagnetic radiation having a wavelength [about the same as the light from the emitter]”
Miura Figure 15C and paragraph [0153] teaches, inter alia, first cut filter 34a, as shown in FIG. 15C, blocks light that has a wavelength shorter than the fifth fluorescence FL5.  Miura teaches in the abstract a cut filter configured to block at least the excitation light.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Blanquart in view of Miura to include the features of “further comprising a first filter that filters electromagnetic radiation having a wavelength [about the same as the light from the emitter]” to provide an endoscope apparatus capable of easily observing an examination region and a fluorescence detection method using an endoscope apparatus (Miura paragraph [0014]).
Blanquart/Miura teach:
“[wavelength] from about 770 nm to about 790 nm”
While this feature may not be explicitly disclosed, the use of this range would be considered an obvious implementation.  To support this the Examiner notes that that Blanquart teaches in paragraph [0104] the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray.
Miura explicitly teaches two excitation ranges in the IR spectrum in Figures 3A-C.  Figures 13, 15 inter alia, extend the teaching to generic ranges such as EX and FL for excitation bands and fluorescence bands respectively.  From the teachings of Miura it is clear that the 
Furthermore, Miura discloses that the excitation/fluorescence wavelengths are dependent on the reagent used.  Miura teaches various reagents in paragraph [0085].  It would be a routine implementation to adjust the emitting and filtering ranges based on the specific reagents used as new reagents are developed or increase in popularity.  
Most notably, the small differences in wavelength ranges do not produce any unpredictable results.  The merely result in the same result of filtering out the excitation wavelength needed to produce the fluorescence of the reagent.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 25, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“further comprising a second filter that filters electromagnetic radiation having a wavelength[about the same as the light from the emitter]”
Miura paragraph [0154] teaches the second cut filter 34b, as shown in FIG. 15D, blocks a predetermined spectral-band light including the sixth excitation light EX6 and transmits light in the other spectral bands. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Blanquart in view of Miura to include the features of “further comprising a second filter that filters electromagnetic radiation having a wavelength[about the same as the light from the emitter]” to provide an endoscope apparatus 
Blanquart/Miura teach:
“[wavelength] from about 795 nm to about 815 nm”
While this feature may not be explicitly disclosed, the use of this range would be considered an obvious implementation.  To support this the Examiner notes that that Blanquart teaches in paragraph [0104] the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray.  
Miura explicitly teaches two excitation ranges in the IR spectrum in Figures 3A-C.  Figures 13, 15 inter alia, extend the teaching to generic ranges such as EX and FL for excitation bands and fluorescence bands respectively.  From the teachings of Miura it is clear that the specific ranges are known to be within the IR spectrum and most importantly, matching the filter wavelength range with the excitation wavelength.  It is noted that Applicant’s claims require emitter wavelength ranges equivalent to the filter wavelength ranges.
Furthermore, Miura discloses that the excitation/fluorescence wavelengths are dependent on the reagent used.  Miura teaches various reagents in paragraph [0085].  It would be a routine implementation to adjust the emitting and filtering ranges based on the specific reagents used as new reagents are developed or increase in popularity.  
Most notably, the small differences in wavelength ranges do not produce any unpredictable results.  The merely result in the same result of filtering out the excitation wavelength needed to produce the fluorescence of the reagent.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it 
In regards to claim 26, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“further comprising a first filter that filters electromagnetic radiation having a wavelength [about the same as the light from the emitter] and a second filter that filters electromagnetic radiation having a wavelength [about the same as the light from the emitter]”
Miura Figure 15C and paragraph [0153] teaches, inter alia, first cut filter 34a, as shown in FIG. 15C, blocks light that has a wavelength shorter than the fifth fluorescence FL5.  Miura teaches in the abstract a cut filter configured to block at least the excitation light.  Miura paragraph [0154] teaches the second cut filter 34b, as shown in FIG. 15D, blocks a predetermined spectral-band light including the sixth excitation light EX6 and transmits light in the other spectral bands.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Blanquart/Blanquart’775 in view of Miura to include the features of “further comprising a first filter that filters electromagnetic radiation having a wavelength [about the same as the light from the emitter] and a second filter that filters electromagnetic radiation having a wavelength [about the same as the light from the emitter]” to provide an endoscope apparatus capable of easily observing an examination region and a fluorescence detection method using an endoscope apparatus (Miura paragraph [0014]).
Blanquart/Miura teach:
“[wavelength] from about 770 nm to about 790 nm” and “[wavelength] from about 795 nm to about 815 nm”

Miura explicitly teaches two excitation ranges in the IR spectrum in Figures 3A-C.  Figures 13, 15 inter alia, extend the teaching to generic ranges such as EX and FL for excitation bands and fluorescence bands respectively.  From the teachings of Miura it is clear that the specific ranges are known to be within the IR spectrum and most importantly, matching the filter wavelength range with the excitation wavelength.  It is noted that Applicant’s claims require emitter wavelength ranges equivalent to the filter wavelength ranges.
Furthermore, Miura discloses that the excitation/fluorescence wavelengths are dependent on the reagent used.  Miura teaches various reagents in paragraph [0085].  It would be a routine implementation to adjust the emitting and filtering ranges based on the specific reagents used as new reagents are developed or increase in popularity.  
Most notably, the small differences in wavelength ranges do not produce any unpredictable results.  The merely result in the same result of filtering out the excitation wavelength needed to produce the fluorescence of the reagent.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 27, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“further comprising one or more filters that allow electromagnetic radiation having a wavelength from about [the wavelength of the fluorescence] to pass through the one or more filters to the image sensor”
Miura teaches in Figures 3 and 15 that light from the fluorescence bands are transmitted. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Blanquart in view of Miura to include the features of “further comprising one or more filters that allow electromagnetic radiation having a wavelength from about [the wavelength of the fluorescence] to pass through the one or more filters to the image sensor” to provide an endoscope apparatus capable of easily observing an examination region and a fluorescence detection method using an endoscope apparatus (Miura paragraph [0014]).
Blanquart/Blanquart’775/Miura teach:
“790 nm to about 800 nm and above 815 nm”
Blanquart/Blanquart’775/Miura teach:
“[wavelength] from about 770 nm to about 790 nm” and “[wavelength] from about 795 nm to about 815 nm”
While this feature may not be explicitly disclosed, the use of this range would be considered an obvious implementation.  To support this the Examiner notes that that Blanquart teaches in paragraph [0104] the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray.  
Miura explicitly teaches two excitation ranges in the IR spectrum in Figures 3A-C.  Figures 13, 15 inter alia, extend the teaching to generic ranges such as EX and FL for excitation bands and fluorescence bands respectively.  From the teachings of Miura it is clear that the 
Furthermore, Miura discloses that the excitation/fluorescence wavelengths are dependent on the reagent used.  Miura teaches various reagents in paragraph [0085].  It would be a routine implementation to adjust the emitting and filtering ranges based on the specific reagents used as new reagents are developed or increase in popularity.  
Most notably, the small differences in wavelength ranges do not produce any unpredictable results.  The merely result in the same result of filtering out the excitation wavelength needed to produce the fluorescence of the reagent.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 29, Blanquart/Miura teach all the limitations of claim 1 and further teach:
“wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image”
Blanquart paragraph [0030] and Figures 26A-B teach a three-dimensional embodiment using a plurality of pixel arrays.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart in view of Miura in view of Adler et al. US 2005/0165279 hereinafter referred to as Adler.
In regards to claim 28, Blanquart/Blanquart’775 teach all the limitations of claim but do not explicitly teach:
“further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter”
However, the use of polarization filters in endoscopes is well-known.  Adler teaches in paragraph [0200] light source 16 may preferably, but not necessarily, emit polarized light, in which case system 100 further comprises a polarization filter 20 for polarization filtering reflected light.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Blanquart/Miura in view of Adler “further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter” because the use of the imaging device allows such surgery to be performed in a minimally invasive manner (Adler paragraph [0002]).
Response to Arguments
Applicant's arguments filed 8/25//2021 have been fully considered but they are not persuasive.  Applicant argues that the cited references do not teach the newly claimed features related to the “first fluorescence source” and the “second fluorescence source” however, the Examiner is not persuaded.  
As indicated in the rejection above, Miura teaches in paragraph [0102] a laser source (excitation light illumination unit) 127 that emits first excitation light EX1 and second excitation light EX2.  It may be noted that the Examiner may interpret independent to mean that each may be controlled of its own accord and does not necessarily have anything to do with the structure of the sources.  Therefore the ability to produce a first excitation light at a separate time from a second excitation light means that the lights may be considered independently controlled, i.e. independent.  The Examiner interprets that “first” and “second” are merely labels and that the 
Applicant argues the cited references do not teach the newly amended features of controlling the light sources based on a desired video output.  However, as indicated in the rejection above, Miura teaches in paragraph [0092], inter alia, the images of the lesion C corresponding to the B, G, and R spectral-band light are recombined and are displayed on the monitor 70 as a color image of the lesion C. The images of the first fluorescence FL1 and the second fluorescence FL2 are superimposed on the color image of the lesion C, as illustrated in FIG. 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422